166 S.W.3d 2 (2004)
In re FIRESTONE/FORD LITIGATION.
No. 04-0262.
Texas Judicial Panel on Multidistrict Litigation.
May 4, 2004.

THE MOTION FOR TRANSFER IN THE FOLLOWING MULTIDISTRICT LITIGATION CASE IS GRANTED AS FOLLOWS:
PER CURIAM.
On March 19, 2004, Bridgestone/Firestone and Ford filed a motion for MDL transfer concerning the following tread-separation cases: Cause No. 2003-5187, Dorothy Aragon, Et Al. v. Bridgestone/Firestone North American Tire, LLC, Et Al., 327th Judicial District Court of El Paso County, Texas; Cause No. 03-C-780, Ronald D. Ratliff, Et Al. v. Bridgestone/Firestone *3 North American Tire, LLC, Et Al.,5th Judicial District Court of Cass County, Texas; and Cause No. CV03-51791-43, Julie Pressley, Et Al. v. Bridgestone/Firestone North American Tire, LLC, Et Al., 43rd Judicial District Court of Parker County, Texas. The motion was served on all plaintiffs' counsel on March 18. A response was due 20 days from service of the motion. See Rule 13.3(d). No response has been filed.
Having reviewed the unopposed motion and the exhibits, the panel has concluded that the cases involve common questions of fact and that transferring them to a pretrial judge would be for the convenience of the parties and witnesses and would promote the just and efficient conduct of the cases.
The motion to transfer is granted, and the cases are transferred to Hon. Michael Mayes, Judge of the 410th District Court of Montgomery County.